DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 10/27/2020, in which, claims 1-9 are pending. Claim 1 is independent. Claims 2-9 are dependent.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.



Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowed with main claim 1, being directed to a media supplying apparatus.
The primary reason for the indication of the allow-ability of claim 1 and of claims 2-9, which depend therefrom is the inclusion therein of the limitations of “a media supplying apparatus comprising: a first supporting portion that has a first supporting surface for supporting a medium, that is incline-ably provided on an apparatus main body for supplying the medium, and that, when inclined from a non-use state, switches to a use state in which the first supporting surface supports the medium; a second supporting portion that has a second supporting surface for supporting the medium, and that is disposed upstream of the first supporting portion in the use state in a supply direction of the medium; a housing portion that is, incline-ably toward an upstream of the first supporting portion in the supply direction, provided in the apparatus main body, and that retractably houses the second supporting portion; and a holding portion that holds the first supporting portion and the housing portion in an inclination orientation so that the first supporting surface and the second supporting surface are aligned in the supply direction.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.


However, none of the prior art cited alone or in combination provides the motivation to teach “when inclined from a non-use state, switches to a use state in which the first supporting surface supports the medium; a second supporting portion that has a second supporting surface for supporting the medium, and that is disposed upstream of the first supporting portion in the use state in a supply direction of the medium; a housing portion that is, incline-ably toward an upstream of the first supporting portion in the supply direction, provided in the apparatus main body, and that retractably houses the second supporting portion; and a holding portion that holds the first supporting portion and the housing portion in an inclination orientation so that the first supporting surface and the second supporting surface are aligned in the supply direction.” as cited in claim 1.
 	Further, the Examiner has not discovered any prior art reference which anticipates independent claim 1, and/or renders claim 1 obvious to one ordinary skill in the art at the time the invention was made. Thus, claims 1-9 are allowable. Dependent claims 2-9 are also allowable for depending from an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner Notes: Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677